Judgment for plaintiff in an action to recover the balance due on a written contract for the sale of personal property affirmed, with costs. *608No opinion. Young, Seudder and Tompkins, JJ., concur; Lazansky, P. J., and Davis, J., vote to modify the judgment by deducting therefrom the amount allowed for the extra spacing machine on the ground that there was no completed sale as to it, it having been sold upon trial and approval, and, therefore, title did not pass (Pers. Prop. Law, § 100, rule 3, subd. 2), and as so modified to affirm the judgment.